DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-18 and 31 are cancelled. 
	Claims 19-30 and 32-38 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19, 21, and 24-30 and 31-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williams, III et al. (US 2007/0233266 A1, hereinafter “Williams”).
Regarding Claims 19 and 21, Williams discloses a method of manufacturing an orthopedic implant ([0008] describes manufacturing of implant 10 as seen in Figures 7-9), comprising forming a shell region (Figures 7-9, 18) of the orthopedic implant with the shell region including an outer articulation surface (Figure 9, 12) and a smooth interior surface (interior surface of 18 that is smooth as seen in cross section in Figure 9) including a strengthening rib (Figure 9, 32 and described in [0036-0037]) and forming an intermediate region (support, 16) of the orthopedic implant on top of the shell region (as seen in Figure 9), where the intermediate region has different mechanical properties than the shell region and is 
Regarding Claim 24, Williams discloses the method of claim 19, and further discloses that forming the shell region (18) comprises forming an outer articulation surface (12) and that the shell region has a plurality of cross-sections where each cross-section is taken perpendicular to the outer articulation surface (shell 18 would have a plurality of cross-sections that could be taken perpendicular to the articulation surface 12).  
Regarding Claim 25, Williams discloses the method of claim 24, and discloses where each cross-section comprises a cross- sectional profile and a cross-sectional area (each cross-section would inherently include a profile and an area) and where the method further comprises varying the cross-sectional profiles among the plurality of cross-sections while maintaining uniformity among the cross-sectional areas ([0029]).  
Regarding Claim 26, Williams discloses the method of claim 24, and further discloses  selecting a cross-sectional area and selecting a plurality of cross-sectional profiles, where each cross-sectional profile has the selected cross-sectional area, and where the plurality of cross-sectional profiles have different shapes (as the shell varies in shape along its length and width, the cross-sectional profiles would have different shapes) and where forming the shell region comprises forming each of the cross-sections with a corresponding and respective cross-sectional profile and the selected cross-sectional area (each profile as formed would inherently have a profile and an area).  
Regarding Clam 27, Williams discloses the method of claim 24, and further discloses where the plurality of cross-sections comprises a first cross-section and a second cross-section (any of the plurality of cross sections can be considered a first and a second cross-section), 
Regarding Claim 28, Williams discloses the method of claim 27, and further discloses where the first cross-sectional profile has a first thickness dimension and a first width dimension and where the second cross-sectional profile has a second thickness dimension and a second width dimension (all cross-sections would have a thickness and a width), wherein the first thickness dimension is greater than the second thickness dimension (as would be the case depending upon where the cross-section was taken), and wherein the first width dimension is less than the second width dimension (as would be the case depending upon where the cross-section was taken).  
Regarding Claim 29, Williams discloses the method of claim 24, and further discloses  where the plurality of cross-sections comprises a first cross-section of an anterior portion of the shell region, the first cross-section having a first cross-sectional area (a cross-section can be taken at the anterior portion of the shell that would have a first area), a second cross-section of a medial condyle portion of the shell region, the second cross- section having a second cross-sectional area (a cross-section can be taken at the medial condyle portion of the shell that would have a second area), andPreliminary Amendment6 DIV of Application Serial No. 14/368,341 Ref. No.: SMNE-381/PT-3957-US-DIVa third cross-section of a lateral condyle portion of the shell region, the third cross-section having a third cross-sectional area (a cross-section can be taken at the lateral condyle portion of the shell that would have a third area), and wherein the first cross-sectional area is equal to the sum of the second cross-sectional area and the third cross-sectional area (as infinite cross-sections could be taken to determine the first, second, and third areas, this limitation would be met) .

Regarding Claim 32, Williams discloses the method of claim 31, and further discloses where forming the shell region and forming the intermediate region comprise forming the intermediate region with different mechanical properties than the shell region ([0008] discloses that the implant may have a support made of plastic and a shell made of metal, in which case the intermediate region and the shell region would be formed using different materials and therefore would have different mechanical properties).    
Regarding Claim 33, Williams discloses the method of claim 30, and further discloses where a first of the cross-sections extends through an anterior portion of the shell such that the first of the cross-sections is contiguous, and wherein a second of the cross-sections extends through a lateral condyle of the shell and a medial condyle of the shell such that the second of 
Regarding Claim 34, Williams discloses the method of claim 30, and further discloses where selecting the plurality of different cross- sectional profiles comprises selecting a first cross-sectional profile of the plurality of different cross-sectional profiles with a first width dimension and a first thickness dimension and selecting a second cross-sectional profile of the plurality of different cross-sectional profiles with a second width dimension and a second thickness dimension, and where the first width dimension is greater than the second width dimension, and where the first thickness dimension is less than the second thickness dimension (depending upon where the cross-sectional profiles are taken, the thicknesses and widths would vary in a manner to meet this limitation as is seen in Figures 7-9).  
Regarding Claim 35, Williams discloses a method of manufacturing an orthopedic implant, comprising forming a shell region (18) comprising an outer articulation surface (12), a first condylar region (condylar region on the right in Figure 7), a second condylar region (condylar region on the left in Figure 7), and a junction of the first condylar region and the second condylar region (best seen in Figure 7 where condylar regions are joined), forming an intermediate region having a bone interface (14) where forming the shell region comprises forming a strengthening rib (ribs 30 and 32) and where forming the strengthening rib comprises forming a first portion of the strengthening rib such that the first portion extends in a medial-lateral direction at the junction of the first condylar region and the second condylar region (as seen in Figure 9 ribs extend in a medial-lateral direction at the junction of the first and second condylar regions) and forming a second portion of the strengthening rib such that the second portion extends in an inferior-superior direction at the first condylar region (as seen in Figure 9, rib 32 is a “T” shape and therefore extends in an inferior superior direction at the first condylar region).  

Regarding Claim 37, Williams discloses the method of claim 36, and further discloses that the connecting portion is curved (as seen in Figure 7, where connecting portion is along the curved region between the condyles and therefore is curved).  
Regarding Claim 38, Williams discloses the method of claim 35 further comprising forming at least one additional strengthening rib, and where the at least one additional strengthening rib comprises at least one of a medial-lateral strengthening rib and an inferior-superior strengthening rib (multiple ribs in both medial-lateral and inferior-superior directions are seen in Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams in view of Axelsson et al. (US 2008/0288083 A1, hereinafter “Axelsson”).
Williams discloses the invention of Claim 19 substantially as described above, but fails to disclose the shell region and intermediate region formed by rapid manufacturing and by depositing material at a different density than the shell region.  
In the same field of orthopedic implants, Axelsson teaches the use of rapid manufacturing to form a femoral implant ([0066]) which includes depositing materials at different densities.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture and form the implant of Williams with the rapid manufacturing process for forming implants that is taught by Axelsson as the process allows for high productivity as is taught by Axelsson.

Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments that the prior art of Williams fails to show strengthening ribs extending from a smooth interior surface of the shell region, the examiner has applied a new ground of rejection utilizing the embodiment as seen in Figures 7-9 which discloses a smooth interior surface of the shell region with strengthening ribs (as described above).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774